Citation Nr: 1230853	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to June 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Board personal hearing in San Antonio, Texas (Travel Board).  The hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the lumbar spine in service.  

2.  Low back symptoms were not chronic in service. 

3.  Low back symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed lumbar spine degenerative disc disease is not related to service.


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In a timely February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The February 2007 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.  

During the May 2012 Travel Board hearing, to assist the Veteran, the undersigned Veterans Law Judge asked questions to help direct the Veteran's testimony to symptoms observed in service, held the case open so that the Veteran could submit a medical opinion in support of his claim, and suggested that the Veteran obtain a lay statement from his wife to help verify his reports of in-service injury, chronic back symptoms in service, continuous back symptoms since service, and treatment for the back since service.  These actions fulfilled the duties under 38 C.F.R. 
§ 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board notes, however, that the Veteran did not ultimately submit the recommended medical opinion or additional lay evidence in support of his claim.  

The Veteran was afforded a VA examination in May 2007 to address the claim of service connection for a low back disorder.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a low back disability has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, the Veteran's statements, and DRO hearing transcripts.  

As the Board will discuss in more detail in the decision below, the Veteran has not provided credible evidence of continuity of symptomatology or treatment since service in this case.  Insomuch as the Veteran more recently asserted during the May 2012 Travel Board hearing that he was treated in 1980, 1981, or 1982 (not sure of dates) at VA for his back, the Board finds that these assertions as to back treatment shortly after service are not credible, were not made for the purposes of identifying outstanding treatment records which needed to be obtained, and were instead made as an argument for VA compensation purposes.  In that regard, the Veteran did not identify any such treatment for his back at VA in the early 1980s in response to VCAA letter early into this claim, or during various opportunities during the appeal, but first asserted VA treatment in the early 1980s about five years after he initiated the current claim for service connection.  At the time the Veteran submitted his May 1986 claim for service connection for hearing loss, he made no mention of a back disorder or VA treatment in the 1980s.  At the time the Veteran submitted his January 2007 claim for service connection, he was able to specifically identify treatment for his hearing loss, which occurred 15 years prior, but made no mention of prior VA treatment for his claimed back disability.  A February 2007 VCAA notice letter specifically asked the Veteran to identify medical evidence of treatment since military service; however, in February 2007, the Veteran responded that he had no other information or evidence to give VA to substantiate his claim.  While the Veteran later identified treatment for his back at the VA Hospital in Audie Murphy in a June 2007 VA authorization and consent to release records, the dates of treatment were reported to begin in June 2007.  Again, the Veteran made no mention of past VA treatment records dating back to the 1980s.  The Board also finds it probative that VA treatment records dated in 2007 show that low back pain dated back 10 to 15 years, which reflects a post-service onset between about 1992 and 1997, and do not indicate the existence of a back disability in the 1980s.  

As found in this Board decision, the Veteran's own credible histories do not include reports of low back symptoms prior to the 1990s; therefore, the same factors that weigh against a merits finding of no continuous low back symptoms since service separation render it unlikely the Veteran would seek treatment at VA for symptoms he did not have.  For these reasons, the Board finds that the Veteran's assertion as to treatment for his back in the 1980s is not credible and was not made for the purpose of identifying outstanding treatment records which need to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting that he had back complaints in service and symptomatology since separation from service, the Board finds that the weight of the evidence demonstrates that a low back disability was not incurred in service.  

The evidence of record shows that the Veteran has currently diagnosed lumbar spine degenerative disc disease.  A May 2007 VA examiner diagnosed the Veteran with multilevel degenerative disc disease of the lumbar spine with left lower extremity radiculopathy.  A June 2005 VA MRI revealed multilevel degenerative changes with small central canal from L2/3 to L4/5, most pronounced at the L4/5 level where there was associated facet arthroplasty contributing to central canal stenosis and bilateral moderate to severe neural foramina stenosis.

The Board finds that the evidence demonstrates that the Veteran was seen on one occasion in service for back pain; however, the Veteran did not sustain an injury or disease of lumbar spine in service, and low back symptoms were not chronic in service.  Service treatment records show that the Veteran was seen in December 1974 for pain in the small of the back, specifically on the left side with a duration of one week.  The Veteran knew of no injury to the left side, and an orthopedic assessment was within normal limits.  The Veteran was treated with Tylenol.  He had no further complaints relating to his back in service, and no injuries to the back shown in service.  There was no indication of any back problems or complaints at the time of a May 1977 service separation examination; the spine was noted to be normal on clinical evaluation.  

Regarding the question of whether low back symptoms were chronic during service, the Veteran indicated in recent lay testimony, as part of the current claim for VA compensation, that he had the onset of back pain in service due to repeated lifting of 65 pound rounds of ammunition.  The Veteran also contends now that he had chronic pain in service, but he did not continue to seek treatment for back pain because his gunnery sergeant would not let him go on sick leave.  The Board finds that the contemporaneous in-service lack of complaints or treatment for any continuing back complaints other than the initial complaint in 1974 during the Veteran's remaining over two years in service, as well as his other reported histories when filing a claim and when seeking VA treatment, are inconsistent with, and outweigh, the more recent assertion of chronic symptoms during service.  

In this case, where the service treatment records appear complete, the Board notes that service treatment records show that the Veteran repeatedly sought treatment for other physical complaints unrelated to the back, during which time he did not complaint of back pain or other symptoms of the back.  For example, he was seen for various complaints or injuries relating to the forearm, thigh, shoulder, and ankle on several occasions during service, all without a mention of back complaints.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Had the Veteran been suffering from back pain or other back symptoms, he had multiple opportunities to mention such symptoms to service health care providers even without making a special trip to sick call.  Had he done so, such complaints would have been reflected in the service treatment records, similar to the initial back complaint the Veteran brought in 1974.  

Additionally, contemporaneous to service, the Veteran did not note any history or complaints of back problems at the time of his separation from service.  Such absence of complaints, findings, or treatment during service, in this context, is highly probative, contemporaneous evidence that the Veteran did not experience chronic back problems in service.  For these reasons, the Board finds not to be credible the Veteran's more recent statements asserting chronic symptoms in service that he made for VA compensation purposes.

The Board finds that the weight of the evidence demonstrates that low back symptoms have not been continuous since service separation.  The Veteran more recently contends that back symptoms have been continuous since service.  He stated a May 2012 Board hearing that he first sought treatment for his back at VA 1980, 1981, or 1982.  The Board finds that, due to discrepancies in the Veteran's statements, and due to the lack of lay or medical evidence for many years after the Veteran's separation from service showing even complaints of a back disability, including, for example, a May 1986 VA compensation claim that did not mention a back disorder or symptoms or treatment for a back disorder, the Veteran's more recent lay statements and testimony that he had continuous back symptoms since service are not credible.  While the Veteran is competent to report continuous symptoms after service, the Board finds that the absence of contemporaneous medical evidence for 27 years after his separation from service is one factor, along with the other evidence of record including denial of back disorder or complaints at service separation and a May 1986 VA claim that did not mention a back disorder or treatment for a back disorder, that weighs further against his credibility.  

In a prior  claim for service connection for bilateral hearing loss in May 1986, the Veteran did not claim service connection for a back disorder or even mention back symptoms or complaints or treatment.  The Board finds it unlikely that the Veteran would identify the presence of a hearing loss disability in 1986 but fail to identify a contemporaneous back disability where such symptoms were allegedly continuous since eservice.  The Board finds that the May 1986 VA claim further weighs against the Veteran's more recent lay statements indicating that he had continuous back problems since service for which he sought treatment as early as the 1980s.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While the Veteran contends that his current back disability is due to heavy lifting in service, VA treatment records show that the Veteran worked, lifting heavy equipment for over 25 years post service, and that he sustained initial injury to his back many years after service in August 2004.  These more recent, post-service factors contributing to the Veteran's back pain were not mentioned by the Veteran during the course of his Board hearing.  The earliest treatment for low back pain was shown in August 2004.  The Veteran was seen at VA in August 2004 for low back pain that started two days prior.  The treatment note shows that the Veteran was lifting his father, who was paralyzed, when he felt the onset of low back pain radiating to the right leg.  He reported that he had similar symptoms in the past.  He was prescribed Vicodin and Motrin.  

A March 2007 VA treatment report reflects a 10 to 15 year history of chronic low back pain; however, this report dates the onset of back pain as beginning sometime between about 1992 and1997, notably 15 to 20 years after the Veteran's separation from service.  The March 2005 note shows that the Veteran was seen for ankle pain, but used Vicoden that was left over from back problems in the past.  It was noted that the Veteran would be off of work for one week because he worked lifting heavy equipment during post-service employment.  A November 2008 note shows that the Veteran was employed full-time as a recreation center assistant, that he held this position for 25 years, and that his employment position exposed him to stress, heavy lifting, and repetitious movement.  VA treatment records show that the Veteran had the onset of back pain in the 1990s, many years after his separation from service; that while he reported back pain due to heavy lifting in service; that his post service employment of over 25 years required significant heavy lifting; and that he had an intercurrent injury to the back in August 2004.  The Board finds that the Veteran's own statements provided for treatment purposes contradict his more recent assertion of having continuous back symptoms since service, and weigh against the Veteran's credibility.  Medical histories provided by a patient for treatment purposes are highly probative as they are made for the purpose of receiving proper medical care. 

The Veteran's recent statements, which are not contemporaneous to service but were made recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by, the more contemporaneous service treatment record evidence, including the Veteran's own contemporaneous denial of chronic low back disorder symptoms during the last two years of service or at service separation, the absence of any treatment for a back disability shortly after service, the absence of any claims for service connection for low back disorder submitted shortly after service despite the Veteran's submission of a claim for another disability in May 1986, and statements regarding post-service onset of low back symptoms that were made during the course of VA treatment for a back disorder.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the lumbar spine in service, nor did he exhibit chronic symptoms of a lumbar spine disability, including lumbar spine degenerative disc disease, in service, or continuous low back disorder symptoms since service separation, and his recent assertions in that regard are not credible.

Arthritis in the lumbar spine did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of arthritis of the lumbar spine shown by the evidence of record was in 2007, many years after the Veteran's separation from service; therefore, the one year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine degenerative disc disease is not related to service.  On the question of the relationship between a current low back disability and service, the Board finds that the Veteran is neither competent nor credible to relate a current lumbar spine disability to service.  The competent and credible evidence of record shows that the Veteran was initially treated for a chronic lumbar spine disability after a lifting injury in 2004, and that the onset of back pain dates back to sometime between 1992 and 1997, 15 to 20 years after the Veteran's separation from service.  

The Veteran was afforded a May 2007 VA examination for the purposes of determining the nature and etiology of a current low back disability.  The VA examiner offered an opinion that was against a nexus of current low back disorder to service, by stating other likely etiologies and concluding that a positive opinion would involve resort to speculation.  The VA examiner wrote that, given the limited notation of back pain in service, he would have to resort to pure speculation to establish service connection between that one entry in the service medical record and the Veteran's current history of a back condition, which started some 30 years after service.  In support of his opinion, the VA examiner noted in his interview of the Veteran and the review of the medical (treatment) records that the Veteran was seen more recently in 2004 for back pain at VA after lifting his father, who was paralyzed.  The VA examiner also identified other common etiologies for the Veteran's osteoarthritis, including his age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and the Veteran's post-service occupation.  The VA examiner's opinion was based on a review of the claims file and the Veteran's medical history.  Consistent with the Board's factual findings indicated above, the VA examiner accurately noted only one incident of treatment for back pain in service, and accurately noted as history that there was no evidence of continuous treatment for back pain until what was more recently shown by VA treatment records, approximately 30 years after service.  

According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the May 2007 VA's examiner's opinion, which was based on a review of the claims file to include a review of service treatment records and accurate factual assumptions, which is consistent with the credible evidence of record, and is supported by a rationale, is more probative than lay assertions by the Veteran which attest to the continuity of back symptomatology since service.  The VA examiner indicated that he would have to resort to pure speculation to relate the Veteran's back disability to service, he provided reasons and bases for the opinion rendered, based on the absence findings in the record, and based on his identification of other significant factors for the development of osteoarthritis in this particular Veteran.  The VA examiner's factual assumption of absence of continuous back symptoms since service is consistent with the weight of the evidence and the Board's findings showing no specific chronic symptoms in service, or continuous post-service symptomatology.  Thus, the Board finds the May 2007 VA's examiner's opinion as to service connection is probative.  Other than his lay assertions, which are not credible in this case, the Veteran has not otherwise provided evidence which relates his current low back disability to service. 

For these reasons, the Board finds that a low back disability was not incurred or aggravated in service, nor did arthritis manifest within one year following the Veteran's separation from service.  The preponderance of the evidence is against a finding of an injury or disease of the lumbar spine in service, against a finding of even chronic symptoms in service, and the most probative evidence of record is against a nexus between the Veteran's current lumbar spine degenerative disc disease and his military service, both by medical opinion and by showing of continuity of symptomatology of low back disorder since service separation.  For these reasons, the Board finds that a preponderance of the evidence is against the 

Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, diagnosed as lumbar spine degenerative disc disease, is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


